Citation Nr: 0942630	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which confirmed and continued 
the previous denial of service connection for an acquired 
psychiatric disorder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim, but finds that additional development is 
required with respect to the underlying service connection 
claim.  Accordingly, the service connection claim will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for an acquired 
psychiatric disorder by a February 2005 rating decision.  The 
Veteran was informed of that decision, including his right to 
appeal.  Although he appealed that decision's denial of 
service connection for hypertension, he did not appeal the 
denial of service connection for an acquired psychiatric 
disorder.

2.  The evidence received since the last prior denial of 
service connection for an acquired psychiatric disorder was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is completely favorable and, in that regard, no 
further action is required to comply with the VCAA and 
implementing regulations.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.
 
The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Service connection was previously denied for an acquired 
psychiatric disorder by a February 2005 rating decision.  The 
Veteran was informed of that decision, including his right to 
appeal.  Although he appealed that decision's denial of 
service connection for hypertension, he did not appeal the 
denial of service connection for an acquired psychiatric 
disorder.  Consequently, that decision is now final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence of record at the time of the last prior denial 
includes statements from the Veteran, his service treatment 
records, as well as post-service medical records which cover 
a period through 2005.  In pertinent part, the service 
treatment records reflect he was evaluated in March 1970 
because of anxiety inappropriate behavior.  The examiner 
concluded that the Veteran would not work out in the military 
nor respond to psycho therapy in military setting.  Overall 
impression was of immature personality; an acquired 
psychiatric disorder was not diagnosed.  Further, the March 
1970 separation examination found that he was free of mental 
defects, disease, or derangement, and had the mental capacity 
to understand the nature and probable consequences of his 
actions; was able to distinguish right from wrong and to 
adhere to the right; he had the mental capacity to understand 
the nature of any proceedings that were against him and to 
cooperate in his own defenses; and he was not suffering from 
any physical or mental condition that would warrant 
separation from service by reason of physical disability 
under provisions of AFM 35-4.

The post-service medical records primarily pertained to 
treatment for stroke residuals and hypertension.  A review of 
these records did not appear to contain competent medical 
diagnosis of an acquired psychiatric disorder.  In fact, 
records dated in July 2004 note that depression and 
posttraumatic stress disorder (PTSD) screenings of the 
Veteran were negative.

The February 2005 rating decision denied service connection 
for a nervous condition, finding that immature personality 
was considered a congenital or developmental defect which was 
unrelated to military service and not subject to service 
connection.  See 38 C.F.R. § 3.303(c) (Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.).

The evidence added to the record since the February 2005 
rating decision includes additional post-service medical 
records which cover a period through 2009, additional 
statements from the Veteran, as well as his testimony at the 
February 2009 Board hearing.

In pertinent part, the Board notes that the additional 
medical records reflect the Veteran has been diagnosed with 
an acquired psychiatric disorder.  For example, records dated 
in September 2007, October 2007, and March 2008 include 
findings of dysthymia with superimposed major depression.  
There are also findings of panic attacks with agoraphobia.  
As indicated above, there was no competent medical evidence 
of an acquired psychiatric disorder at the time of the prior 
denial.

More importantly, through his statements and hearing 
testimony, the Veteran has provided additional details as to 
his in-service problems that were not of record at the time 
of the prior denial.  Among other things, he has contended 
that his current symptoms are the same as what he experienced 
during his military service.  This is of particular 
significance given the holding of Jandreau, supra, that lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Moreover, the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, he Board finds that the evidence 
received since the last prior denial of service connection 
for an acquired psychiatric disorder was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received to reopen the 
previously denied claim in accord with 38 C.F.R. § 3.156(a).

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The Board 
must now address the merits of the underlying service 
connection claim.  In the adjudication that follows, the 
presumption that the evidence submitted to reopen the claim 
is presumed to be true without regard to other evidence of 
record no longer applies.

As already stated, for the reasons addressed in the REMAND 
portion of the decision below, a remand is required in order 
to satisfy the duties to assist and notify regarding the 
merits of the underlying service connection claim.




ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder is granted.  To this extent 
only, the benefit sought on appeal is allowed.


REMAND

Regarding the duty to assist, the Board notes that the 
Veteran has indicated that he received in-service treatment 
for his psychiatric disorder while stationed in Okinawa.  As 
such, he has indicated that there may be relevant records in 
existence that are not on file.  Therefore, the Board finds 
that a remand is required in order to obtain any such 
records.

The Board further notes that no competent medical opinion is 
of record which addresses whether the Veteran's in-service 
problems for which he was diagnosed with immature personality 
were actually early manifestations of his current acquired 
psychiatric disorder.  Consequently, the Board finds that 
medical examination and opinion are necessary in order to 
resolve whether the Veteran's current psychiatric disorder is 
causally related to active service.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a Veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed (as is the case here), or a 
claim for increase, the claim shall be denied.

For these reasons, the appeal is REMANDED for the following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his psychiatric disorder since March 
2008.  In addition, he should be 
requested to provide additional details 
regarding his purported in-service 
psychiatric treatment in Okinawa to 
determine whether there are any 
outstanding records from this period.

After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the nature and etiology of his 
current acquired psychiatric disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran has a current acquired 
psychiatric disorder that was incurred in 
or otherwise the result of active 
service.  The examiner must also indicate 
if the diagnosed disorder is deemed to 
have pre-existed the Veteran's active 
service, and if such disorder was 
permanently aggravated beyond its natural 
progression during active service.  In 
addition, the examiner must indicate if 
the diagnosed disorder is deemed to be a 
congenital/developmental disease or 
defect, and if such disease or defect was 
aggravated during service or whether 
there was a superimposed disease or 
injury during service.

In making this opinion, the examiner 
should address whether the in-service 
complaints for which the Veteran was 
diagnosed with immature personality were 
early manifestations of his current 
psychiatric disorder.  A complete 
rationale for any opinion expressed 
should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the August 2008 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


